Exhibit 10.3


AMENDED AND RESTATED
LOAN AGREEMENT
This Amended and Restated Loan Agreement (the “Agreement”) dated as of November
15, 2016, is between Bank of America, N.A. (the “Bank”) and Daktronics, Inc., a
South Dakota corporation (the “Borrower”).
1.
FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS

1.1
Line of Credit Amount.

(a)
During the availability period described below, the Bank will provide a line of
credit to the Borrower (the “Line of Credit”). The amount of the Line of Credit
(the “Facility No. 1 Commitment”) is Twenty Million and No/100 Dollars
($20,000,000.00).

(b)
This is a revolving line of credit. During the availability period, the Borrower
may repay principal amounts and reborrow them.

(c)
The Borrower agrees not to permit the principal balance outstanding to exceed
the Facility No. 1 Commitment. If the Borrower exceeds such limit, the Borrower
will immediately pay the excess to the Bank upon the Bank’s demand.

1.2
Availability Period.

The Line of Credit is available between the date of this Agreement and November
15, 2019, or such earlier date as the availability may terminate as provided in
this Agreement (the “Facility No. 1 Expiration Date”).
The availability period for this Line of Credit will be considered renewed if
and only if the Bank has sent to the Borrower a written notice of renewal for
the Line of Credit (the “Renewal Notice”). If this Line of Credit is renewed, it
will continue to be subject to all the terms and conditions set forth in this
Agreement except as modified by the Renewal Notice. If this Line of Credit is
renewed, the term “Expiration Date” shall mean the date set forth in the Renewal
Notice as the Expiration Date and the same process for renewal will apply to any
subsequent renewal of this Line of Credit. A renewal fee may be charged at the
Bank’s option. The amount of the renewal fee will be specified in the Renewal
Notice.
1.3    Repayment Terms.
(a)
The Borrower will pay interest on December 1, 2016, and then on the first day of
each month thereafter until payment in full of any principal outstanding under
this facility.

(b)
The Borrower will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No. 1 Expiration
Date.

1.4
Interest Rate.



1

--------------------------------------------------------------------------------




(a)
The interest rate is a rate per year equal to the sum of (i) the LIBOR Rate
(Adjusted Periodically), plus (ii) 1.50%.

(b)
The interest rate will be adjusted on the first Banking Day of every month (the
“Adjustment Date”) and remain fixed until the next Adjustment Date. If the
Adjustment Date in any particular month would otherwise fall on a day that is
not a banking day then, at the Bank’s option, the Adjustment Date for that
particular month will be the first banking day immediately following thereafter.

(c)
The LIBOR Rate (Adjusted Periodically) is a rate of interest equal to the rate
per annum equal to the London Interbank Offered Rate (or a comparable or
successor rate which is approved by the Bank), as published by Bloomberg (or
other commercially available source providing quotations of such rate as
selected by the Bank from time to time) as determined for each Adjustment Date
at approximately 11:00 a.m. London time two (2) London Banking Days prior to the
Adjustment Date, for U.S. Dollar deposits (for delivery on the first day of such
interest period) with a term of one month, as adjusted from time to time in the
Bank’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs. If such rate is not available at such time for
any reason, then the rate for that interest period will be determined by such
alternate method as reasonably selected by the Bank. A “London Banking Day” is a
day on which banks in London are open for business and dealing in offshore
dollars. If at any time the LIBOR Rate (Adjusted Periodically) is less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

1.5
Line of Credit Subfacilities.

(a)
Domestic Letters of Credit.

(i)
As a subfacility under the Line of Credit, during the availability period, the
Bank agrees from time to time to issue or cause an affiliate to issue letters of
credit for the account of the Borrower and its domestic subsidiaries (each, a
“Domestic Letter of Credit” and collectively, “Domestic Letters of Credit”).

(ii)
Each Domestic Letter of Credit shall be issued for a term, as designated by the
Borrower, not to exceed thirty-six (36) months from the date of issuance.

(b)
Open Ended Bank Guarantees.

(i)
As an additional subfacility under the Line of Credit, during the availability
period, the Bank agrees from time to time to provide open-ended bank guarantees
(each, an “Open Ended Bank Guaranty” and collectively, “Open Ended Bank
Guarantees”) for the account of the Borrower or any Foreign Subsidiaries, upon
terms acceptable to Bank in its sole discretion; provided however, that the
aggregate drawn and undrawn amount of all Open Ended Bank Guarantees shall not
at any time exceed Four Million and No/100 Dollars ($4,000,000.00).



2

--------------------------------------------------------------------------------




(ii)
The Open Ended Bank Guarantees shall be subject to annual renewal.

(c)
Alternative Borrowings.

(i)
As an additional subfacility under the Line of Credit, during the availability
period, the Bank agrees from time to time to provide the Foreign Subsidiaries
letters of credit, bank guarantees and other products and services (“Alternative
Borrowings”) from time to time requested by Borrower or such Foreign
Subsidiaries, upon terms acceptable to Bank in its sole discretion.

(ii)
Each Alternative Borrowings shall be issued for a term, as designated by the
Borrower, not to exceed thirty-six (36) months from the date of issuance, unless
Bank, in its sole discretion, consents in writing to a longer term for any such
Alternative Borrowings on terms and conditions that are satisfactory to Bank.

(iii)
The Alternative Borrowings shall be guaranteed by Borrower pursuant to that
Guaranty Agreement signed of even date herewith.

(d)
Aggregate Sublimit. The aggregate amount of the sum of (i) all amounts of
Domestic Letters of Credit outstanding (including the drawn and unreimbursed
amounts of the Domestic Letters of Credit), (ii) the amount of any outstanding
Open Ended Bank Guarantees, and (iii) the amount of any outstanding Alternative
Borrowings, may not exceed, in the aggregate at any one time, the Facility No. 1
Commitment.

(e)
Form of Subfacilities. The form and substance of any and all Domestic Letters of
Credit, Open Ended Bank Guarantees and Alternative Borrowings (collectively, the
“Subfacilities”) shall be subject to approval by the Bank, in its sole
discretion. The Subfacilities shall be subject to the additional terms and
conditions of any agreements, applications and any related documents required by
the Bank in connection with such Subfacilities.

(f)
Advances Under Line of Credit. The undrawn amount of all Subfacilities shall be
reserved under the Line of Credit and such amount shall not be available for
borrowings. At the option of the Bank, any amounts paid under the Subfacilities
may be deemed an advance under the Line of Credit and shall be repaid by the
Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any such amount is paid
by the Bank, the Borrower shall immediately pay to the Bank the full amount
drawn under any Subfacilities, together with interest from the date such amount
is paid to the date such amount is fully repaid by the Borrower, at the rate of
interest applicable to advances under the Line of Credit. In such event the
Borrower agrees that the Bank, in its sole discretion, may debit any account
maintained by the Borrower with the Bank for the amount of any such drawing.

(g)
Cash Collateralize. The Borrower agrees to deposit in a cash collateral account
with the Bank an amount equal to 105% of the aggregate outstanding undrawn face
amount of any



3

--------------------------------------------------------------------------------




letters of credit or other exposure of Bank under any Subfacilities which remain
outstanding on the Facility No. 1 Expiration Date. The Borrower grants a
security interest in such cash collateral account to the Bank. Amounts held in
such cash collateral account shall be applied by the Bank to the payment of any
amounts under such Subfacilities and to the obligations and liabilities of the
Borrower to the Bank, in such order of application as the Bank may in its sole
discretion elect.
(h)
As of the date of this Agreement, the Borrower and its Foreign Subsidiaries have
approximately (i) Five Hundred Fifty-Eight Thousand Eight Hundred Eleven and
46/100 Dollars ($558,811.46) in Open Ended Bank Guarantees outstanding and (ii)
Six Million Three Hundred Thousand Two Hundred Ninety-One and 16/100 Dollars
($6,300,291.16) in Alternative Borrowings outstanding. These Subfacilities shall
be deemed to be outstanding under this Agreement, and shall be subject to all
the terms and conditions stated in this Agreement.

2.
LOAN ADMINISTRATION AND FEES

2.1
Fees.

The Borrower will pay to the Bank the fees set forth on Schedule A.
2.2
Collection of Payments.

(a)    Payments will be made by debit to a deposit account, if direct debit is
provided for in this Agreement, or as otherwise authorized by the Borrower. For
payments not made by direct debit, payments will be made by mail to the address
shown on the Borrower’s statement, or by such other method as may be permitted
by the Bank.
(b)
Each disbursement by the Bank and each payment by the Borrower will be evidenced
by records kept by the Bank which willbe presumed to be correct and accurate and
constitute an account stated between the Borrower and the Bank.

(c)
All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff.

2.3
Borrower’s Instructions.

Subject to the terms, conditions and procedures stated elsewhere in this
Agreement, the Bank may honor instructions for advances or repayments and any
other instructions under this Agreement given by the Borrower (if an
individual), or by any one of the individuals the Bank reasonably believes is
authorized to sign loan agreements on behalf of the Borrower, or any other
individual(s) designated by any one of such authorized signers (each an
“Authorized Individual”). The Bank may honor any such instructions made by any
one of the Authorized Individuals, whether such instructions are given in
writing or by telephone, telefax or Internet and intranet websites designated by
the Bank with respect to separate products or services offered by the Bank.


4

--------------------------------------------------------------------------------




2.4
Direct Debit.

(a)
The Borrower agrees that on the due date of any amount due under this Agreement,
the Bank will debit the amount due from the deposit account with the Depository
listed below (the “Designated Account”) owned by the Borrower. Should there be
insufficient funds in the Designated Account to pay all such sums when due, the
full amount of such deficiency shall be immediately due and payable by the
Borrower. A voided copy of a check on the Designated Account has been, or will
be, provided to the Bank.

DEPOSITORY NAME: U.S. Bank National Association
Address: 141 North Main Avenue, Sioux Falls, South Dakota
Routing Number: 091408501
Deposit Account Number: 175095528907


(b)    Debits made by ACH shall be subject to the operating rules of the
National Automated Clearing House Association, as in effect from time to time.
2.5
Banking Days.

Unless otherwise provided in this Agreement, a banking day is a day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close,
or are in fact closed, in the state where the Bank’s lending office is located,
and, if such day relates to amounts bearing interest at an offshore rate (if
any), means any such day on which dealings in dollar deposits are conducted
among banks in the offshore dollar interbank market. All payments and
disbursements which would be due or which are received on a day which is not a
banking day will be due or applied, as applicable, on the next banking day.
2.6
Interest Calculation.

Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed. This results in more interest or a higher fee than if a 365-day year is
used. Installments of principal which are not paid when due under this Agreement
shall continue to bear interest until paid. To the extent that any calculation
of interest or any fee required to be paid under this Agreement shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.
2.7
Default Rate.

Upon the occurrence of any default or after maturity or after judgment has been
rendered on any obligation under this Agreement, all amounts outstanding under
this Agreement, including any unpaid interest, fees, or costs, will at the
option of the Bank bear interest at a rate which is 4.0 percentage point(s)
higher than the rate of interest otherwise provided under this Agreement. This
may result in compounding of interest. This will not constitute a waiver of any
default.
2.8
Taxes.



5

--------------------------------------------------------------------------------




If any payments to the Bank under this Agreement are made from outside the
United States, the Borrower will not deduct any foreign taxes from any payments
it makes to the Bank. If any such taxes are imposed on any payments made by the
Borrower (including payments under this paragraph), the Borrower will pay the
taxes and will also pay to the Bank, at the time interest is paid, any
additional amount which the Bank specifies as necessary to preserve the
after-tax yield the Bank would have received if such taxes had not been imposed.
The Borrower will confirm that it has paid the taxes by giving the Bank official
tax receipts (or notarized copies) within thirty (30) days after the due date.
3.
CONDITIONS

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.
3.1
Authorizations.

If the Borrower or any guarantor is anything other than a natural person,
evidence that the execution, delivery and performance by the Borrower and/or
such guarantor of this Agreement and any instrument or agreement required under
this Agreement have been duly authorized.
3.2
Governing Documents.

If required by the Bank, a copy of the Borrower’s organizational documents.
3.3
Guaranties.

Guaranty signed by Borrower for the guaranty of all Alternative Borrowings of
any Foreign Subsidiaries.
3.4
Payment of Fees.

Payment of all fees and other amounts due and owing to the Bank, including
without limitation payment of all accrued and unpaid expenses incurred by the
Bank as required by the paragraph entitled “Expenses.”
3.5
Good Standing.

Certificates of good standing for the Borrower from its state of formation and
from any other state in which the Borrower is required to qualify to conduct its
business.
3.6
Legal Opinion.

A written opinion from the Borrower’s legal counsel, covering such matters as
the Bank may require. The legal counsel and the terms of the opinion must be
acceptable to the Bank.


6

--------------------------------------------------------------------------------




3.7
Insurance.

Evidence of insurance coverage, as required in the “Covenants” section of this
Agreement.
3.8
No Default.

Evidence Satisfactory to Bank that all representations and warranties of
Borrower made in this Agreement shall remain true and correct and no Default or
Event of Default shall exist.
3.9
No Material Adverse Change.

Evidence Satisfactory to Bank that no material adverse change has occurred since
July 31, 2010, in the business, assets, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of Borrower or its
subsidiaries, taken as a whole or in the facts an information regarding such
entities as represented to date.
3.10
No Actions.

Evidence Satisfactory to Bank of the absence of any action, suit, investigation
or proceeding pending or threatened in any court or before any arbitrator or
government authority that purports (a) to materially and adversely affect
Borrower or its subsidiaries or (b) to affect any transaction contemplated
hereby or the ability of Borrower and its subsidiaries or any other obligor
under the guarantees or security documents to perform their respective
obligations under the Loan Documents.
3.11
Intercreditor Agreement.

Receipt by Bank of an Intercreditor Agreement between Bank and US Bank on terms
acceptable to Bank wherein, among other things, all debt will be
cross-defaulted.
4.
REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:
4.1
Formation.

If the Borrower is anything other than a natural person, it is duly formed and
existing under the laws of the state or other jurisdiction where organized.
4.2
Authorization.

This Agreement, and any instrument or agreement required under this Agreement,
are within the Borrower’s powers, have been duly authorized, and do not conflict
with any of its organizational papers.


7

--------------------------------------------------------------------------------




4.3
Enforceable Agreement.

This Agreement is a legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, and any
instrument or agreement required under this Agreement, when executed and
delivered, will be similarly legal, valid, binding and enforceable.
4.4
Good Standing.

In each state in which the Borrower does business, it is properly licensed, in
good standing, and, where required, in compliance with fictitious name statutes.
4.5
No Conflicts.

This Agreement does not conflict with any law, agreement, or obligation by which
the Borrower is bound.
4.6
Financial Information.

All financial and other information that has been or will be supplied to the
Bank is sufficiently complete to give the Bank accurate knowledge of the
Borrower’s (and any guarantor’s) financial condition, including all material
contingent liabilities. Since the date of the most recent financial statement
provided to the Bank, there has been no material adverse change in the business
condition (financial or otherwise), operations, properties or prospects of the
Borrower (or any guarantor). If the Borrower is comprised of the trustees of a
trust, the above representations shall also pertain to the trustor(s) of the
trust.
4.7
Subsidiaries.

Except for the Foreign Subsidiaries, Borrower has no operating subsidiaries
except Daktronics Installation, Inc., a South Dakota corporation (all of such
subsidiaries being hereinafter referred to collectively as the “Subsidiaries”).
“Foreign Subsidiaries” shall mean those subsidiaries set forth on Schedule 4.7
(as updated by Borrower from time to time as required under Section 5.11), as
well as any other entity created or organized other than under the laws of the
United States of America, any of its states, or the District of Columbia, of
which a majority of the shares of securities or other interests are beneficially
owned, or the management of which is otherwise controlled, directly or
indirectly, through one or more intermediaries or both, by the Borrower.
4.8
Lawsuits.

There is no lawsuit, tax claim or other dispute pending or threatened against
the Borrower which, if lost, would materially impair the Borrower’s financial
condition or impair the Borrower’s ability to repay the loan, except as have
been disclosed in writing to the Bank.
4.9
Permits, Franchises.



8

--------------------------------------------------------------------------------




To the Borrower’s knowledge, the Borrower possesses all permits, memberships,
franchises, contracts and licenses required and all trademark rights, trade name
rights, patent rights, copyrights, and fictitious name rights necessary to
enable it to conduct the business in which it is now engaged.
4.10
Other Obligations.

The Borrower is not in default on any obligation for borrowed money, any
purchase money obligation or any other material lease, commitment, contract,
instrument or obligation, except as have been disclosed in writing to the Bank.
4.11
Tax Matters.

The Borrower has no knowledge of any pending assessments or adjustments of its
income tax for any year and all taxes due have been paid, except as have been
disclosed in writing to the Bank.
4.12
No Event of Default.

There is no event which is, or with notice or lapse of time or both would be, a
default under this Agreement.
4.13
Insurance.

The Borrower has obtained, and maintained in effect, the insurance coverage
required in the “Covenants” section of this Agreement.
4.14
ERISA Plans.

(a)    Each Plan (other than a multiemployer plan) is in compliance in all
material respects with ERISA, the Code and other federal or state law, including
all applicable minimum funding standards and there have been no prohibited
transactions with respect to any Plan (other than a multiemployer plan), which
has resulted or could reasonably be expected to result in a material adverse
effect.
(b)
With respect to any Plan subject to Title IV of ERISA:

(i)
No reportable event has occurred under Section 4043(c) of ERISA which requires
notice.

(ii)
No action by the Borrower or any ERISA Affiliate to terminate or withdraw from
any Plan has been taken and no notice of intent to terminate a Plan has been
filed under Section 4041 or 4042 of ERISA.

(c)
The following terms have the meanings indicated for purposes of this Agreement:

(i)
“Code” means the Internal Revenue Code of 1986, as amended.



9

--------------------------------------------------------------------------------




(ii)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

(iii)
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code.

(iv)
“Plan” means a plan within the meaning of Section 3(2) of ERISA maintained or
contributed to by the Borrower or any ERISA Affiliate, including any
multiemployer plan within the meaning of Section 4001(a)(3) of ERISA.

4.15
Federal Reserve Regulations.

Borrower is not engaged principally or as one of its important activities in the
business of extending credit for the purpose of purchasing or carrying margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System or any successor thereto). The value of all margin stock owned by
Borrower does not constitute more than 25% of the value of the assets of
Borrower.
4.16
Government Sanctions.

(a)    The Borrower represents that neither the Borrower, any Obligor, nor any
of their respective affiliated entities, including in the case of any Borrower
or Obligor that is not a natural person, subsidiaries nor, to the knowledge of
the Borrower, any owner, trustee, director, officer, employee, agent, affiliate
or representative of the Borrower or any Obligor is an individual or entity
currently the subject of any sanctions administered or enforced by the United
States Government, including, without limitation, the U.S. Department of
Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Borrower or any Obligor
located, organized or resident in a country or territory that is the subject of
Sanctions.
(b)    The Borrower represents and covenants that it will not, directly or
indirectly, use the proceeds of the credit provided under this Agreement, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, to fund any activities of or business
with any Person, or in any country or territory, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.
(c)    For purposes of this Agreement, the term “Person” means any natural
person, corporation, partnership, limited partnership, joint venture, firm,
association, trust, unincorporated organization, government or governmental
agency or political subdivision or any other entity, whether acting in an
individual, fiduciary or other capacity.


10

--------------------------------------------------------------------------------




4.17
Location of Borrower.

The place of business of the Borrower (or, if the Borrower has more than one
place of business, its chief executive office) is located at the address listed
on the signature page of this Agreement.
5.
COVENANTS

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:
5.1
Use of Proceeds.

(a)
To use the proceeds of Facility No. 1 only for operations in the ordinary course
of business and for capital expenditures.

(b)
The proceeds of the credit extended under this Agreement may not be used
directly or indirectly to purchase or carry any “margin stock” as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System,
or extend credit to or invest in other parties for the purpose of purchasing or
carrying any such “margin stock,” or to reduce or retire any indebtedness
incurred for such purpose.

5.2
Financial Information.

To provide the following financial information and statements in form and
content acceptable to the Bank, and such additional information as reasonably
requested by the Bank from time to time. The Bank reserves the right, upon
written notice to the Borrower, to require the Borrower to deliver financial
information and statements to the Bank more frequently than otherwise provided
below, and to use such additional information and statements to measure any
applicable financial covenants in this Agreement.
(a)
Within 120 days of the fiscal year end, the annual financial statements of
Borrower, certified and dated by an authorized financial officer. These
financial statements shall include a balance sheet, income statement, profit and
loss statement, changes in stockholders’ equity and a statement of contingent
liabilities as of the end of such year, in each case in comparative form
corresponding figures from the previous annual audit. These financial statements
must be audited (with an opinion satisfactory to the Bank) by a Certified Public
Accountant or other independent certified public accountant of recognized
regional standing acceptable to the Bank. Notwithstanding the foregoing, if
Borrower is in compliance with all filing requirements of the Securities and
Exchange Commission (“SEC”) and timely files all of the foregoing information
with the SEC, Borrower shall not be obligated to also provide such financial
information to Bank.

(b)
Within 45 days after each fiscal quarter’s end (including the last fiscal
quarter in each fiscal year), quarterly financial statements of Borrower,
certified and dated by an authorized financial officer. These financial
statements may be company-prepared, substantially similar to the annual audited
statements. Notwithstanding the foregoing, if



11

--------------------------------------------------------------------------------




Borrower is in compliance with all filing requirements of the SEC and timely
files all of the foregoing information with the SEC, Borrower shall not be
obligated to also provide such financial information to Bank.
(c)
With the delivery of each quarterly financial statements as required under
Section 5.2(b) above (whether delivered to Bank or deemed delivered by
Borrower’s compliance with any SEC filing requirements), a compliance
certificate of the Borrower, signed by an authorized financial officer and
setting forth (i) the information and computations (in sufficient detail) to
establish compliance with all financial covenants at the end of the period
covered by the financial statements then being furnished and (ii) whether there
existed as of the date of such financial statements and whether there exists as
of the date of the certificate, any default under this Agreement applicable to
the party submitting the information and, if any such default exists, specifying
the nature thereof and the action the party is taking and proposes to take with
respect thereto.

(d)
Promptly upon the Bank’s request, such other books, records, statements, lists
of property and accounts, budgets, forecasts or reports as to the Borrower and
as to each guarantor of the Borrower’s obligations to the Bank as the Bank may
request.

5.3
Funded Debt to EBITDA Ratio.

To maintain on a consolidated basis a ratio of Funded Debt to EBITDA not
exceeding 1.00:1.0.
“Funded Debt” means all outstanding liabilities for borrowed money (which, for
the avoidance of doubt, includes, without limitation, the face amount of all
Open Ended Bank Guarantees) and other interest bearing obligations, including,
without limitation, those represented by bonds, debentures, or other debt
securities, excluding any long-term contractual obligations related to marketing
transactions whose source of payment is underlying advertising agreements. This
ratio will be calculated at the end of each reporting period for which Bank
requires financial statements from Borrower, using the results of the
twelve-month period ending with that reporting period.
“EBITDA” means for any period of determination, the net income of Borrower
before deductions for income taxes, interest expense, depreciation and
amortization, all as determined in accordance with GAAP.
5.4
Basic Fixed Charge Coverage Ratio.

To maintain on a consolidated basis a Basic Fixed Charge Coverage Ratio of at
least 2.00:1.0.
“Basic Fixed Charge Coverage Ratio” means the ratio of (a) EBITDA minus the sum
of (i) any dividends or other distributions (excluding any share repurchases)
(ii) a reserve for maintenance capital expenditures in the amount of
$6,000,000.00, and (iii) tax expense to (b) all required principal and interest
payments with respect to Indebtedness (including but not limited to all payments
with respect to capitalized lease obligations of Borrower). This ratio will be
calculated


12

--------------------------------------------------------------------------------




at the end of each fiscal year, using the results of the twelve-month period
ending with that reporting period.
“Indebtedness” means all interest-bearing obligations, including those
represented by bonds, debentures, or other debt securities, except principal
reductions on the Revolving Note.
5.5
Other Debts.

Not to have outstanding or incur any direct or contingent liabilities or lease
obligations (other than those to the Bank or to any affiliate of the Bank), or
become liable for the liabilities of others, including the amount of any surety
bonds, performance bonds and similar instruments to the extent any draws or
claims have been asserted thereunder, without the Bank’s written consent. This
does not prohibit additional debts and lease obligations for business purposes
which do not exceed a total principal amount of Ten Million and No/100 Dollars
($10,000,000.00) outstanding at any one time (excepting therefrom any
Indebtedness to US Bank).
5.6
Other Liens.

Not to create, assume, or allow any security interest or lien (including
judicial liens) on property the Borrower now or later owns, except:
(a)
Liens and security interests in favor of the Bank or any affiliate of the Bank.

(b)
Liens outstanding on the date of this Agreement disclosed in writing to the
Bank; provided, that the property covered thereby is not increased and any
renewal or extension of the obligations secured or benefited thereby is
permitted hereunder.

(c)
Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP.

(d)
Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
liens arising in the ordinary course of business which are not overdue for a
period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person.

(e)
Pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any lien imposed by ERISA.

(f)
Liens given in the ordinary course of business in connection with surety or
performance bonds; provided that such Liens shall not encumber any assets of the
Borrower or any Foreign Subsidiaries other than deposits given thereunder or the
rights of the Borrower or Foreign Subsidiaries under the contracts supported by
any such bond and any



13

--------------------------------------------------------------------------------




subcontracts in connection therewith, any equipment and inventory applicable to
such contracts and all proceeds of such contracts;
(g)
Easements, rights-of-way, restrictions and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person; and

(h)
Liens securing judgments for the payment of money not constituting an Event of
Default hereunder or securing appeal or other surety bonds related to such
judgments.

5.7
Maintenance of Assets.

(a)    Not to sell, assign, lease, transfer or otherwise dispose of all or any
substantial part of the Borrower’s business or the Borrower’s assets except for
(i) sales, leases and inventory sold in the ordinary course of the Borrower’s
business, (ii) the sale of demonstration equipment, and (iii) the sale of
advertising rights.
(b)    Not to sell, assign, lease, transfer or otherwise dispose of any assets
for less than fair market value, or enter into any agreement to do so.
(c)
Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

(d)
To maintain and preserve all rights, privileges, and franchises the Borrower now
has.

(e)
To make any repairs, renewals, or replacements to keep the Borrower’s properties
in good working condition.

5.8
Change of Management.

To retain its current chief executive officer and chief financial officer.
5.9
Change of Ownership.

Not to cause, permit, or suffer any change in capital ownership such that the
direct or indirect capital ownership of the Borrower is substantially different
than exists on the date hereof.
5.10
Additional Negative Covenants.

Not to, without the Bank’s written consent:
(a)
enter into any agreement, bond, note or other instrument with or for the benefit
of any Person other than Bank which would (i) prohibit Borrower from granting,
or otherwise limit the ability of Borrower to grant, to Bank any lien on any
property of Borrower (other than with respect to property subject to liens
permitted by Section 5.6), or (ii) require Borrower to grant a lien to any other
Person if Borrower grants any lien to Bank; or



14

--------------------------------------------------------------------------------




(b)
acquire or purchase a business or its assets for a consideration, including
assumption of direct or contingent debt, in excess of Twenty Million and No/100
Dollars ($20,000,000.00) in the aggregate. Before making any such acquisition,
the Borrower must obtain the prior, effective written consent or approval of the
board of directors or equivalent governing body of the business being acquired.

5.11
Notices to Bank.

To promptly notify the Bank in writing of:
(a)
Any lawsuit in which the claim for damages exceeds One Million and No/100
Dollars ($1,000,000.00) against the Borrower or any Obligor. To the extent
Borrower discloses such litigation in its SEC filings, such filing shall be
considered written notice.

(b)
Any substantial dispute between any governmental authority and the Borrower or
any Obligor.

(c)
Any event of default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an event of default.

(d)
Any change in the Borrower’s or any Obligor’s name, legal structure, principal
residence, or name on any driver’s license or special identification card issued
by any state (for an individual), state of registration (for a registered
entity), place of business, or chief executive office if the Borrower or any
Obligor has more than one place of business.

(e)
Any new Foreign Subsidiaries formed, organized or acquired by Borrower, such
notice to include the information required under Schedule 4.7 along with all
other information required by Bank.

For purposes of this Agreement, “Obligor” shall mean any Foreign Subsidiary,
guarantor, any party pledging collateral to the Bank, or, if the Borrower is
comprised of the trustees of a trust, any trustor.
5.12
Insurance.

(a)
General Business Insurance. Borrower will maintain with financially sound and
reputable insurance companies such insurance as may be required by law and such
other insurance in such amounts and against such hazards as is customary in the
case of reputable companies engaged in the same or similar business.

(b)
Evidence of Insurance. Upon the request of the Bank, to deliver to the Bank a
copy of a certificate of insurance listing all insurance in force.

5.13
Compliance with Laws.

To comply with the requirements of all laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such


15

--------------------------------------------------------------------------------




requirement of law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to cause a material adverse
change in any Obligor’s business condition (financial or otherwise), operations
or properties, or ability to repay the credit, or, in the case of the Controlled
Substances Act, result in the forfeiture of any material property of any
Obligor.
5.14
Books and Records.

To maintain adequate books and records.
5.15
Employee Benefit Plans.

Borrower shall neither take any action, nor omit to take any action, if such
action or omission would result in any of the statements set forth in Section
4.14 (including any written disclosures made by Borrower to Bank under Section
4.14) becoming inaccurate or misleading at any time while the Revolving Note and
Guaranty remain outstanding.
5.16
Payment of Taxes.

Borrower will file all tax returns and reports which are required by law to be
filed by it and will pay before they become delinquent, all taxes, assessments
and governmental charges and levies imposed upon it or its property and all
claims or demands of any kind (including those of suppliers, mechanics,
carriers, warehousemen, landlords and other like Persons) which, if unpaid,
might result in the creation of a Lien upon its property.
5.17
Cooperation.

To take any action reasonably requested by the Bank to carry out the intent of
this Agreement.
6.
DEFAULT AND REMEDIES

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. If an event which, with notice or the
passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled “Bankruptcy/Receivers,” below, with
respect to the Borrower, then the entire debt outstanding under this Agreement
will automatically be due immediately.
6.1
Failure to Pay.



16

--------------------------------------------------------------------------------




The Borrower fails to make a payment under this Agreement when due and does not
cure such default within 10 business days of the earlier of Borrower’s knowledge
of such failure to pay or written notice by the Bank.
6.2
Covenants.

Any default in the performance of or compliance with any obligation, agreement
or other provision contained in this Agreement (other than those specifically
described as an event of default in this Article), and with respect to any such
default that by its nature can be cured, such default shall continue for a
period of thirty (30) days from its occurrence.
6.3
Other Bank Agreements and Services.

(a)
Any default occurs under any guaranty, subordination agreement, security
agreement, deed of trust, mortgage, or other document required by or delivered
in connection with this Agreement or any such document is no longer in effect,
or any guarantor purports to revoke or disavow the guaranty; or any
representation or warranty made by any guarantor is false when made or deemed to
be made; or

(b)
Any default occurs under any other agreement the Borrower (or any Obligor) or
any of the Borrower’s related entities or affiliates has with the Bank or any
affiliate of the Bank. If, in the Bank’s opinion, any breach under this
subparagraph (b) is capable of being remedied, the breach will not be considered
an event of default under this Agreement for a period of thirty (30) days after
the date on which the Bank gives written notice of the breach to the Borrower.

(c)
Any default in the performance of or compliance with any obligation of Borrower
(or any Obligor), or any of the Borrower’s related entities or affiliates, to
Bank, or any affiliate of the Bank, with respect to Cash Management Services,
Hedging Obligations, Swap Obligations or other products and services.

“Cash Management Services” means any treasury or cash management services,
including deposit accounts, overnight draft, credit cards, debit cards, p-cards
(including purchasing cards and commercial cards), funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.
“Hedging Obligations” means any interest rate, currency, foreign exchange, or
commodity Swap Contract.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options,


17

--------------------------------------------------------------------------------




spot contracts, or any other similar transactions or any combination of any of
the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement.
“Swap Obligations” means with respect to Borrower or any Foreign Subsidiary any
obligation to pay or perform under any agreement, contract, including a Swap
Contract, or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from
time to time, and any successor statute.
6.4
Cross-default.

Any default occurs under any agreement in connection with any credit the
Borrower (or any Obligor) or any of the Borrower’s Subsidiaries or related
entities has obtained from anyone else or which the Borrower (or any Obligor) or
any of the Borrower’s Subsidiaries or related entities has guaranteed in the
amount of One Million and No/100 Dollars ($1,000,000.00) or more in the
aggregate if the default is not cured within thirty (30) days.
6.5
False Information.

The Borrower or any Obligor has given the Bank false or misleading information
or representations.
6.6
Bankruptcy/Receivers.

The Borrower, any Obligor, or any general partner of the Borrower or of any
Obligor files a bankruptcy petition, a bankruptcy petition is filed against any
of the foregoing parties and such petition is not dismissed within a period of
forty-five (45) days after the filing, or the Borrower, any Obligor, or any
general partner of the Borrower or of any Obligor makes a general assignment for
the benefit of creditors; or a receiver or similar official is appointed for a
substantial portion of Borrower’s or any Obligor’s business; or the business is
terminated, or such Obligor is liquidated or dissolved.
6.7
Judgments.

Any notice of judgment lien is filed against the Borrower or any Obligor; or a
notice of levy and/or of a writ of attachment or execution, or other like
process, is served against the assets of the Borrower or any Obligor in an
aggregate amount of One Million and No/100 Dollars ($1,000,000.00) or more; or
any lawsuit or lawsuits are filed against the Borrower or any Obligor in which
the claim for damages is in an aggregate amount of One Million and No/100
Dollars ($1,000,00.00) or more.
6.8
Material Adverse Change.



18

--------------------------------------------------------------------------------




A material adverse change occurs, or is reasonably likely to occur, in the
Borrower’s (or any Obligor’s) business condition (financial or otherwise),
operations or properties, or ability to repay the credit; or the Bank reasonably
determines that it is insecure for any other reason.
6.9
Government Action.

Any government authority takes action that the Bank reasonably believes
materially adversely affects the Borrower’s or any Obligor’s financial condition
or ability to repay.
6.10
Forfeiture.

A judicial or nonjudicial forfeiture or seizure proceeding is commenced by a
government authority and remains pending with respect to any property of
Borrower or any part thereof, on the grounds that the property or any part
thereof had been used to commit or facilitate the commission of a criminal
offense by any person, including any tenant, pursuant to any law, including
under the Controlled Substances Act or the Civil Asset Forfeiture Reform Act,
regardless of whether or not the property shall become subject to forfeiture or
seizure in connection therewith.
6.11
ERISA Plans.

A reportable event occurs under Section 4043(c) of ERISA, or any Plan
termination (or commencement of proceedings to terminate a Plan) or the full or
partial withdrawal from a Plan under Section 4041 or 4042 of ERISA occurs;
provided such event or events could reasonably be expected, in the judgment of
the Bank, to have a material adverse effect.
7.
ENFORCING THIS AGREEMENT; MISCELLANEOUS

7.1
GAAP.

Except as otherwise stated in this Agreement, all financial information provided
to the Bank and all financial covenants will be made under generally accepted
accounting principles, consistently applied.
7.2
Governing Law.

Except to the extent that any law of the United States may apply, this Agreement
shall be governed and interpreted according to the laws of Missouri (the
“Governing Law State”), without regard to any choice of law, rules or principles
to the contrary. Nothing in this paragraph shall be construed to limit or
otherwise affect any rights or remedies of the Bank under federal law.
7.3
Venue and Jurisdiction.

The Borrower agrees that any action or suit against the Bank arising out of or
relating to this Agreement shall be filed in federal court or state court
located in the Governing Law State. The Borrower agrees that the Bank shall not
be deemed to have waived its rights to enforce this


19

--------------------------------------------------------------------------------




section by filing an action or suit against the Borrower in a venue outside of
the Governing Law State. If the Bank does commence an action or suit arising out
of or relating to this Agreement, the Borrower agrees that the case may be filed
in federal court or state court in the Governing Law State. The Bank reserves
the right to commence an action or suit in any other jurisdiction where the
Borrower, any Guarantor, or any collateral has any presence or is located. The
Borrower consents to personal jurisdiction and venue in such forum selected by
the Bank and waives any right to contest jurisdiction and venue and the
convenience of any such forum. The provisions of this section are material
inducements to the Bank’s acceptance of this Agreement.
7.4
Successors and Assigns.

This Agreement is binding on the Borrower’s and the Bank’s successors and
assignees. The Borrower agrees that it may not assign this Agreement without the
Bank’s prior consent. The Bank may sell participations in or assign this loan
and the related loan documents, and may exchange information about the Borrower
and any Obligor (including, without limitation, any information regarding any
hazardous substances) with actual or potential participants or assignees. If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrower.
7.5
Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (b)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER DOCUMENTS CONTEMPLATED HEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION AND (c) CERTIFIES
THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE.
7.6
Waiver of Class Actions.

The terms “Claim” or “Claims” refer to any disputes, controversies, claims,
counterclaims, allegations of liability, theories of damage, or defenses between
Bank of America, N.A., its subsidiaries and affiliates, on the one hand, and the
other parties to this Agreement, on the other hand (all of the foregoing each
being referred to as a “Party” and collectively as the “Parties”). Whether in
state court, federal court, or any other venue, jurisdiction, or before any
tribunal, the Parties agree that all aspects of litigation and trial of any
Claim will take place without resort to


20

--------------------------------------------------------------------------------




any form of class or representative action. Thus the Parties may only bring
Claims against each other in an individual capacity and waive any right they may
have to do so as a class representative or a class member in a class or
representative action. THIS CLASS ACTION WAIVER PRECLUDES ANY PARTY FROM
PARTICIPATING IN OR BEING REPRESENTED IN ANY CLASS OR REPRESENTATIVE ACTION
REGARDING A CLAIM.
7.7
Severability; Waivers.

If any part of this Agreement is not enforceable, the rest of the Agreement may
be enforced. The Bank retains all rights, even if it makes a loan after default.
If the Bank waives a default, it may enforce a later default. Any consent or
waiver under this Agreement must be in writing.
7.8
Expenses.

(a)    The Borrower shall pay to the Bank immediately upon demand the full
amount of all payments, advances, charges, costs and expenses, including
reasonable attorneys’ fees, expended or incurred by the Bank in connection with
(i) the negotiation and preparation of this Agreement and any related
agreements, the Bank’s continued administration of this Agreement and such
related agreements, and the preparation of any amendments and waivers related to
this Agreement or such related agreements, (ii) filing, recording and search
fees, appraisal fees, field examination fees, title report fees, and
documentation fees with respect to any collateral and books and records of the
Borrower or any Obligor, (iii) the Bank’s costs or losses arising from any
changes in law which are allocated to this Agreement or any credit outstanding
under this Agreement, and (iv) costs or expenses required to be paid by the
Borrower or any Obligor that are paid, incurred or advanced by the Bank.
(b)    The Borrower will indemnify and hold the Bank harmless from any loss,
liability, damages, judgments, and costs of any kind relating to or arising
directly or indirectly out of (i) this Agreement or any document required
hereunder, (ii) any credit extended or committed by the Bank to the Borrower
hereunder, and (iii) any litigation or proceeding related to or arising out of
this Agreement, any such document, or any such credit, including, without
limitation, any act resulting from the Bank complying with instructions the Bank
reasonably believes are made by any Authorized Individual. This paragraph will
survive this Agreement’s termination, and will benefit the Bank and its
officers, employees, and agents.
(c)    The Borrower shall reimburse the Bank for any reasonable costs and
attorneys’ fees incurred by the Bank in connection with (i) the enforcement or
preservation of the Bank’s rights and remedies and/or the collection of any
obligations of the Borrower which become due to the Bank and in connection with
any “workout” or restructuring, and (ii) the prosecution or defense of any
action in any way related to this Agreement, the credit provided hereunder or
any related agreements, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing


21

--------------------------------------------------------------------------------




incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by the
Bank or any other person) relating to the Borrower or any other related person
or entity.
7.9
Set-Off.

Upon and after the occurrence of an event of default under this Agreement, (a)
the Borrower hereby authorizes the Bank at any time without notice and whether
or not the Bank shall have declared any amount owing by the Borrower to be due
and payable, to set off against, and to apply to the payment of, the Borrower’s
Indebtedness and obligations to the Bank under this Agreement and all related
agreements, whether matured or unmatured, fixed or contingent, liquidated or
unliquidated, any and all amounts owing by the Bank to the Borrower, and in the
case of deposits, whether general or special (except trust and escrow accounts),
time or demand and however evidenced, and (b) pending any such action, to hold
such amounts as collateral to secure such Indebtedness and obligations of the
Borrower to the Bank and to return as unpaid for insufficient funds any and all
checks and other items drawn against any deposits so held as the Bank, in its
sole discretion, may elect. The Borrower hereby grants to the Bank a security
interest in all deposits and accounts maintained with the Bank to secure the
payment of all such Indebtedness and obligations of the Borrower to the Bank.
7.10
One Agreement.

This Agreement and any related security or other agreements required by this
Agreement constitute the entire agreement between the Borrower and the Bank with
respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. In the event of any conflict between this Agreement and any other
agreements required by this Agreement, this Agreement will prevail.
7.11
Notices.

Unless otherwise provided in this Agreement or in another agreement between the
Bank and the Borrower, all notices required under this Agreement shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Borrower may specify from time to time in
writing. Notices and other communications shall be effective (i) if mailed, upon
the earlier of receipt or five (5) days after deposit in the U.S. mail, first
class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.
7.12
Headings.

Article and paragraph headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement.
7.13
Counterparts.



22

--------------------------------------------------------------------------------




This Agreement may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original, and all of which when taken
together shall constitute one and the same Agreement. Delivery of an executed
counterpart of this Agreement (or of any agreement or document required by this
Agreement and any amendment to this Agreement) by telecopy or other electronic
imaging means shall be as effective as delivery of a manually executed
counterpart of this Agreement; provided, however, that the telecopy or other
electronic image shall be promptly followed by an original if required by the
Bank.
7.14
Borrower Information; Reporting to Credit Bureaus.

The Borrower authorizes the Bank at any time to verify or check any information
given by the Borrower to the Bank, check the Borrower’s credit references,
verify employment, and obtain credit reports and other credit bureau information
from time to time in connection with the administration, servicing and
collection of the loans under this Agreement. The Borrower agrees that the Bank
shall have the right at all times to disclose and report to credit reporting
agencies and credit rating agencies such information pertaining to the Borrower
and/or all guarantors as is consistent with the Bank’s policies and practices
from time to time in effect.
7.15
Customary Advertising Material.

The Borrower and each Obligor consent to the publication by the Bank of
customary advertising material relating to the transactions contemplated hereby
using the name, product photographs, logo or trademark of the Borrower or such
Obligor.
7.16
Amendment and Restatement of Prior Agreement.

This Agreement is an amendment and restatement, in its entirety, of the Loan
Agreement entered into as of December 23, 2010, between the Bank and the
Borrower, as amended by that First Amendment to Loan Agreement dated February 1,
2011, Second Amendment to Loan Agreement dated November 15, 2011, Third
Amendment to Loan Agreement dated July 2, 2012, Fourth Amendment to Loan
Agreement dated November 9, 2012 and Fifth Amendment to November 15, 2013, and
any indebtedness outstanding thereunder shall be deemed to be outstanding under
this Agreement. Nothing in this Agreement shall be deemed to be a repayment or
novation of the indebtedness, or to release or otherwise adversely affect any
lien, mortgage or security interest securing such indebtedness or any rights of
the Bank against any guarantor, surety or other party primarily or secondarily
liable for such indebtedness.
7.17
Amendments.

This Agreement may be amended or modified only in writing signed by each party
hereto.
7.18    ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO
EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY
UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO


23

--------------------------------------------------------------------------------




PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN
THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.








24

--------------------------------------------------------------------------------




This Agreement is executed as of the date stated at the top of the first page.




Bank of America, N.A.    Daktronics, Inc.




/s/ Alok Jain    /s/ Reece A. Kurtenbach
Bank of America, N.A.    Daktronics, Inc.
Alok Jain    Reece A. Kurtenbach
Vice President    Chief Executive Officer


/s/ Sheila M. Anderson
Daktronics, Inc.
Sheila M. Anderson
Chief Financial Officer




Address where notices to     Address where notices to
the Bank are to be sent:    the Borrower are to be sent:


1200 Main Street    331 – 32nd Avenue
MO8-060-12-02    Brookings, South Dakota 57006
Kansas City, Missouri 64105    Attention: Sheila M. Anderson
Attention: Alok Jain, Vice President    Telephone:
Telephone: 816.292.4241    Facsimile: 605.697.4000
Facsimile: 816.292.4413    Email: Sheila.Anderson@daktronics.com    
Email: alok.jain@baml.com        


Federal law requires Bank of America, N.A. (the “Bank”) to provide the following
notice. The notice is not part of the foregoing agreement or instrument and may
not be altered. Please read the notice carefully.
USA PATRIOT ACT NOTICE


Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
The Bank will ask for the Borrower’s legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.


1.



[Signature Page to Amended and Restated Loan Agreement]

--------------------------------------------------------------------------------




SCHEDULE A


FEES


(a)
Facility No. 1 Loan Fee. The Borrower agrees to pay a loan fee for Facility No.
1 in the amount of Twenty Thousand and No/100 Dollars ($20,000.00). This fee is
due in three (3) annual installments of Six Thousand Six Hundred Sixty-Six and
67/100 Dollars ($6,666.67) on each of the date of this Agreement, November 15,
2017 and November 15, 2018.



(b)
Unused Commitment Fee. The Borrower agrees to pay a fee on any difference
between the Facility No. 1 Commitment and the amount of credit it actually uses,
determined by the daily amount of credit outstanding during the specified
period. The fee will be calculated at 0.15% per year. This fee is due on
December 30, 2016 and on the same day of each following quarter until the
expiration of the availability period.



(c)
Fronting Fee. The Borrower shall pay the Bank a nonrefundable fee equal to: (a)
with respect to each letter of credit or bank guaranty, 0.125% of the stated
amount of such letter of credit or bank guaranty, payable upon the issuance
thereof, and (b) with respect to each letter of credit or bank guaranty issued
and outstanding, 1.00% per annum of the amount available to be drawn under such
letter of credit or bank guaranty, payable quarterly in advance, calculated on
the basis of the face amount outstanding on the day the fee is calculated. In
addition, the Borrower shall pay the Bank its customary documentation fees,
including, without limitation, in respect of any amendments, modifications,
extensions, renewals and draws, as applicable, of or on any letter of credit or
bank guaranty.



(d)
Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any terms
of this Agreement, the Borrower will, at the Bank’s option, pay the Bank a fee
for each waiver or amendment in an amount advised by the Bank at the time the
Borrower requests the waiver or amendment. Nothing in this paragraph shall imply
that the Bank is obligated to agree to any waiver or amendment requested by the
Borrower. The Bank may impose additional requirements as a condition to any
waiver or amendment.



(e)
Late Fee. To the extent permitted by law, the Borrower agrees to pay a late fee
in an amount not to exceed four percent (4%) of any payment that is more than
fifteen (15) days late. The imposition and payment of a late fee shall not
constitute a waiver of the Bank’s rights with respect to the default.











Schedule A to Amended and Restated Loan Agreement

--------------------------------------------------------------------------------




SCHEDULE 4.7


FOREIGN SUBSIDIARIES


Full Legal Name
Country of Formation
Principal Place of Business
Tax Identification Number
Borrower Ownership Percentage
Daktronics Canada, Inc.
Canada
 
 
100%
Daktronics, GmbH
Germany
 
 
100%
Daktronics UK, Ltd.
Great Britain
 
 
100%
Daktronics Shanghai Ltd.
Peoples Republic of China
 
 
100%
Daktronics France SARL
France
 
 
100%
Daktronics Australia Pty Ltd.
Australia
 
 
100%
Daktronics Japan, Inc.
Japan
 
 
100%
Daktronics HK Limited
Hong Kong
 
 
100%
Daktronics (International) Limited
Macau
 
 
100%
Daktronics Singapore Pte. Ltd.
Singapore
 
 
100%
Daktronics Spain S.L.
Spain
 
 
100%
Daktronics Brazil, Ltda.
Brazil
 
 
100%
Daktronics Belgium N.V.
Belgium
 
 
100%
Daktronics Ireland Co. Ltd.
Ireland
 
 
100%
Daktronics Ireland Holdings Ltd
Ireland
 
 
100%
ADFLOW Networks, Inc.
Canada
 
 
100%

 


Schedule 4.7 to Amended and Restated Loan Agreement